Citation Nr: 1333664	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  06-21 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of a gunshot wound of the left elbow and shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from December 1995 to January 2000, and was a member of the Florida Army National Guard from January 2000 to August 2005.  While with the Guard, the Veteran had active service from January 2003 to March 2004 in Iraq.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2005 rating decision by a United States Department of Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Board remanded the matter to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The Board again remanded the appeal in December 2010 for compliance with prior remand directives and to pursue newly identified relevant records.  

When the appeal was returned to the Board following the December 2010 remand, further development remained necessary.  The matter was sent for a records review and medical opinion from a VA orthopedic specialist in August 2012.  Clarification of the resulting opinion was sought in October 2012.

A further remand was required in February 2013, to secure an adequate medical opinion and to obtain additional potentially relevant medical records for VA and private providers.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Remand is required to secure full compliance with the Board's February 2013 Remand directives, and for due process.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 19.31, 19.37, 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In February 2013, the Board directed that additional development for private and VA treatment records be undertaken prior to scheduling of a VA examination, to ensure that a complete and accurate record was available to the VA examiner.  The AMC obtained VA records immediately, and requested necessary releases from the Veteran in April 2013, informing him that a response within 30 days was desired.  The Veteran did not respond in that time period, and so the AMC proceeded to schedule the VA examination; the AMC informed the Veteran of such in May 2013.

The Veteran subsequently, in apparent response to the AMC's May 2013 letter, submitted the necessary releases, and VA pursued the identified records.  2008 records from USA Orthopedics were received in July 2013, after completion of the VA examination.  These records deal with the condition of and treatment for a left shoulder disability and are therefore potentially relevant to the VA examiner's analysis.  They have not been provided to the examiner for review, however.  While clearly it is not possible to go back in time and have them associated with the claims file prior to the June 2013 VA examination, as was directed, review of those records now and issuance of an appropriate addendum to the examination report would represent substantial compliance with the remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  Such should be accomplished on remand.

The February 2013 Remand additionally directed VA to associate with the claims file MRI records from Pensacola Open MRI & Imaging Center.  The AMC requested the records and the facility responded in July 2013, stating that the Veteran had not been seen there since 2005, and the records no longer existed.  However, on remand the RO also obtained VA treatment records which included a reference to the August 2005 MRI results.  An August 26, 2005 record indicates "[s]ee VistA Imaging for complete official report."  The contents of this report have not yet been obtained. 

Finally, when additional evidence is received during the processing of an appeal, the claimant has a right to review of that evidence by the agency of original jurisdiction (AOJ) prior to consideration by the Board, unless the claimant waives such initial AOJ review.  38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The proper action for the AOJ, in the absence of a waiver, is issuance of an SSOC.  38 C.F.R. §§ 19.31, 19.37.  The Board in fact directed that an SSOC be issued prior to returning the case to the Board for further consideration.

Here, following the February 2013 Board remand, and prior to recertification of the appeal back to the Board, multiple pieces of new and relevant evidence were associated with the claims file, to include VA examination and treatment reports and private medical records.  However, the August 2103 SSOC limited consideration to the left elbow, and did not address the contentions regarding the left shoulder.  Remand is therefore required for issuance of the required SSOC on the entirety of the claim, which must consider all evidence received since the prior January 2012 SSOC.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the scanned report of the August 2005 MRI report pertaining to the left shoulder.  The VA medical records recently uploaded to Virtual VA include an August 26, 2005 MRI entry indicating "[s]ee VistA Imaging for complete official report," however, the report itself was not obtained. 

In addition, obtain the scanned report of the February 27, 2008 MRI report pertaining to the left shoulder.  The VA medical records recently uploaded to Virtual VA include a February 27, 2008 MRI entry indicating "[s]ee VistA Imaging for complete official report," however, the report itself was not obtained. 

2.  Thereafter, return the case file to the examiner who conducted the June 2103 VA joints examination, and request that she review the claims file, to include records obtained from USA Orthopedics in July 2013.  The examiner should then address the following:

a)  The examiner should opine, in light of the evidence that was received following the examination, whether it is at least as likely as not (a probability of 50 percent or greater) that any left shoulder/arm/elbow disability, including the rotator cuff tear, labral tear, tendinopathy, impingement syndrome and arthritis, are related to the in-service injury of the medial aspect of the left upper arm/bicep from a ricochet bullet.

b)  The examiner should state whether any of the scars of the left shoulder are related to service, to include the established gunshot wound.

If the June 2013 examiner is not available, the request must be addressed by another qualified examiner.

A full and complete rationale for all opinions expressed is required.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case, which considers all evidence received since the January 2012 SSOC, and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


